DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 
Response to Amendment
Applicant's amendments to the claims, specification, and drawings filed 24 December 2020, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 8, and 11; has amended paragraph [0037] of the specification; and has amended Fig. 1 to overcome the previous objection to the drawings.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, the previous objection to the drawings and all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  
Response to Arguments
Applicant’s arguments, see page 13 of the Applicant’s Remarks, filed 24 December 2020, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 13-14 of the Applicant’s Remarks, filed 24 December 2020, with respect to the rejection of claims 1, 3-8, and 10-14 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1, 3-8, and 10-14 has been withdrawn. 
Applicant’s arguments, see page 14 of the Applicant’s Remarks, filed 24 December 2020, with respect to the rejection of claims 1, 3-7, and 11-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1, 3-7, and 11-14 has been withdrawn. 
Applicant’s arguments, see pages 14-16 of the Applicant’s Remarks, filed 24 December 2020, with respect to the rejection of claims 1, 3-8, and 10-14 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, and 10-14 has been withdrawn.  In particular, the Examiner finds persuasive that the amended limitations go beyond field of use and indicate practical application of the abstract idea to a particular machine.
Applicant’s arguments with respect to the rejection of claims 1, 3-8, and 10-14 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu et al. (US PGPub 20150371151 – cited in IDS) in view of Subramaniyan et al. (US PGPub 20170193381) and Drohan et al. (US PGPub 20130073170).

Regarding claim 1, Georgescu discloses a fault signal recovery apparatus (energy data rectification system 100, Fig. 1 and [0027]) comprising: 
a plant comprising (energy system 110, Fig. 1 and [0028]) a plurality of sensors (various sensors, [0028]) respectively generating a plurality of tags over time (change in temperature or a change in humidity … over a period of time, [0028]; voltage, current, temperature, humidity, air flow, electric power usage, water usage, gas usage, occupancy, light, smoke, network packets, [0028]), the plurality of sensors generating signal values (actual physical data, [0058] and first measurements, [0060]) over a period of time (first time interval, [0058] and [0060]) as a signal group X composed of normal signals for the plurality of tags; as per the specification, tags are “a kind of signal that can be measured” and include such examples as temperature, pressure, and output power ([0035]), so the types of sensor data disclosed in Georgescu clearly constitute “tags,” furthermore there is no missing physical data over the first time interval so the signals for the first time interval form a signal group composed of normal signals for the plurality of tags
wherein the signal group X includes learning data used to create an existing fault prediction model (mapping of the retrieved first measurements to the retrieved actual physical data is generated using machine learning, [0061]; difference between an actual data point and an estimated data point … indicate that a fault occurred, [0032]),
wherein the plurality of sensors further generate a signal group U composed of signals for the plurality of tags including a second group of tags having normal signals (second measurements, [0062]).
a data processing unit (energy data rectification server 140, Fig. 1 and [0065]-[0067]) configured to generate 
 a signal group Xs from the signal group X, the signal group Xs composed of only the normal signals for the first group of tags (actual physical data, [0058]),
a signal group X* from the signal group X, the signal group X* composed of only the normal signals for the second group of tags (first measurements, [0060]),
a modeling unit (energy data rectification server 140, Fig. 1 and [0065]-[0067]) configured to extract feature information F from the signal group X* (input dataset may include measurements corresponding to weather variables, such as temperature, solar radiation, and/or relative humidity, [0039]; parameter may be a weather variable, [0059]) and to create plural pieces of recovery model information P used for fault signal recovery (regression model parameters (e.g. coefficients), [0040]); and 
energy data rectification server 140, Fig. 1 and [0065]-[0067]) configured to estimate and recover normal signals for the first group of tags (estimation of physical data … during periods of data dropout, [0005]; estimate data for intervals in which no historical data exists, [0031]; physical data for the second time interval is estimated, 512, Fig. 5 and [0063]) based on the signal group U (using the retrieved second measurements, [0063]), the signal group Xs, the feature information F, and the plural pieces of recovery model information P (using … the generated mapping, [0063]).  The mapping is generated using the signal group Xs (actual physical data), feature information F (parameter) and recovery model information P (regression model parameters) to generate the regression model used to estimate physical data with the second measurements (U).
Georgescu does not necessarily teach that the plant includes sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator, that the signal group U includes a first group of tags having fault signals, wherein the fault signals of the first group include a signal group S composed of signals indicative of a fault in the plant and signals resulting from a sensor fault or network problem, or that the data processing unit generates a signal group U* from the signal group U by removing signals of the first group of tags from the signal group U, such that the signal group U* is composed of all the signals of the signal group U except for the signals of the signal group S, and hence does not teach that recovering normal signals is based on the signal group U*.
equipment malfunction or loss of building power, [0005]) and from a sensor fault (loss of sensor calibration, [0038]) or network problem (network congestion, [0038]).  Since such fault signals would not be used in estimating the physical data, but rather only the measurements, the second measurements ([0062]) could be considered to form a group U*, which would be the equivalent of removing signals of the first group of tags (the faulty/missing physical data signals) from the group U, such that U* is composed of all the signals of group U except for the signals of group S.  
Furthermore, it would have been obvious to a person of ordinary skill that there would be some form of fault signal for the missing physical data.  Subramaniyan teaches, in the context of a method of predicting unknown or missing data in a large dataset, that missing data in a matrix may take the form of null or corrupt values ([0040]).  Using a matrix for the measurements and physical data of Georgescu, as in Subramaniyan would have been obvious as a known means of organizing large sets of data.  It would also have been obvious, consistent with Subramaniyan, for the missing 
In regard to the plant including sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator, while Georgescu is silent with regard to these parameters, they are variables which are known to be measured in the context of monitoring power plants.  Drohan teaches that a gas turbine model may receive measured operating conditions including inlet pressure differential and exhaust pressure differential ([0019]), and also teaches monitoring turbine exhaust gas temperature ([0030]).  Drohan is directed to power generation gas turbines ([0002]), so all of the measured values can be considered “of a power generator.”   Drohan also teaches that the inlet duct of the turbine may include filters ([0024]), so the inlet pressure difference may reasonably be understood as “a difference pressure of an inlet filter.”  Since the gas turbines of Drohan are for power generation, they would obviously include kinds used in power plants, such as the plants of Georgescu.  The measured sensor inputs values are tied to desired operating settings including power output ([0003]), so a person of ordinary skill would readily have deemed them to provide relevant physical data for the energy system of Georgescu.  Additionally, Drohan teaches a model that can adapt to sensor failure, such that an operating parameter is no longer measured ([0022]).  Thus, Drohan is similarly directed to dealing with missing/faulty data and a person of ordinary skill would readily ascertain that the 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Georgescu such that the plant includes sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator, that the signal group U includes a first group of tags having fault signals, wherein the fault signals of the first group include a signal group S composed of signals indicative of a fault in the plant and signals resulting from a sensor fault or network problem, and that the data processing unit generates a signal group U* from the signal group U by removing signals of the first group of tags from the signal group U, such that the signal group U* is composed of all the signals of the signal group U except for the signals of the signal group S, and such that recovering normal signals is based on the signal group U*.  The signal group U having fault signals and such that signal group S is composed of the signals indicative of a fault and a signal group U* formed by removing those signals would have been a natural consequence of the missing physical data during data dropout having null or corrupt values in the data matrix, which would have been an obvious occurrence as a known form that missing signals take in the related art.  Use of sensors for detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator would have been obvious as a known set of sensor data for monitoring power generation gas 

Regarding claim 8, Georgescu teaches a fault signal recovery method comprising: 
generating a plurality of tags over time (change in temperature or a change in humidity … over a period of time, [0028]; voltage, current, temperature, humidity, air flow, electric power usage, water usage, gas usage, occupancy, light, smoke, network packets, [0028]), each of the plurality of tags indicative of a signal value acquired through measuring a state of a plan (energy system 110, Fig. 1 and [0028]) comprising a plurality of sensors (various sensors, [0028]) generating signal values (actual physical data, [0058] and first measurements, [0060]) over a period of time (first time interval, [0058] and [0060]) as a signal group X composed of normal signals for the plurality of tags;
wherein the signal group X includes learning data used to create an existing fault prediction model (mapping of the retrieved first measurements to the retrieved actual physical data is generated using machine learning, [0061]; difference between an actual data point and an estimated data point … indicate that a fault occurred, [0032]),
wherein the plurality of sensors further generate a signal group U composed of signals for the plurality of tags including a second group of tags having normal signals (second measurements, [0062]),
the fault signal recovery method further comprising:
a data processing step of generating 
actual physical data, [0058]),
a signal group X* from the signal group X, the signal group X* composed of only the normal signals for the second group of tags (first measurements, [0060]),
a recovery model creation step of extracting feature information F from the signal group X* (input dataset may include measurements corresponding to weather variables, such as temperature, solar radiation, and/or relative humidity, [0039]; parameter may be a weather variable, [0059]), and creating plural pieces of recovery model information P used for fault signal recovery (regression model parameters (e.g. coefficients), [0040]); and  
a recovery step of estimating and recovering normal signals for the first group of tags (estimation of physical data … during periods of data dropout, [0005]; estimate data for intervals in which no historical data exists, [0031]; physical data for the second time interval is estimated, 512, Fig. 5 and [0063]) based on the signal group U (using the retrieved second measurements, [0063]), the signal group Xs, the feature information F and the plural pieces of recovery model information P(using … the generated mapping, [0063]).  The mapping is generated using the signal group Xs, feature information F (parameter) and recovery model information P (regression model parameters) to generate the regression model used to estimate physical data with the second measurements (U).
Georgescu does not necessarily teach that the plant includes sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of 
However, with respect to the limitations concerning signal groups U, U*, and S, the deficiency of Georgescu can be distilled to one point: whether there are actual signals, which can be considered fault signals for the physical data during the data dropout of second time interval. If there are signals associated with the missing physical data before rectification, then the signals for the physical data and second measurements together could be considered to form a signal group (U) corresponding to the signal group X for the first time interval.  Similarly the signals for the missing physical data alone could be considered to form a group S, and Georgescu teaches that the data dropout can be due to a fault in the plant (e.g. equipment malfunction or loss of building power, [0005]) and from a sensor fault (loss of sensor calibration, [0038]) or network problem (network congestion, [0038]).  Since such fault signals would not be used in estimating the physical data, but rather only the measurements, the second measurements ([0062]) could be considered to form a group U*, which would be the equivalent of removing signals of the first group of tags (the faulty/missing physical data 
Furthermore, it would have been obvious to a person of ordinary skill that there would be some form of fault signal for the missing physical data.  Subramaniyan teaches, in the context of a method of predicting unknown or missing data in a large dataset, that missing data in a matrix may take the form of null or corrupt values ([0040]).  Using a matrix for the measurements and physical data of Georgescu, as in Subramaniyan would have been obvious as a known means of organizing large sets of data.  It would also have been obvious, consistent with Subramaniyan, for the missing physical data in the matrix for the second time interval of Georgescu to have associated fault signals in the form of null or corrupt values.  This would naturally lead to removing those values to obtain a group of just the second measurements (i.e. U*) to rectify the missing physical data, as explained above.
In regard to the plant including sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator, while Georgescu is silent with regard to these parameters, they are variables which are known to be measured in the context of monitoring power plants.  Drohan teaches that a gas turbine model may receive measured operating conditions including inlet pressure differential and exhaust pressure differential ([0019]), and also teaches monitoring turbine exhaust gas temperature ([0030]).  Drohan is directed to power generation gas turbines ([0002]), so all of the measured values can be considered “of a power generator.”   Drohan also teaches that the inlet duct of the turbine may include filters ([0024]), so the inlet 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Georgescu to include such that the plant includes sensors for respectively detecting a difference pressure of an inlet filter of a power generator, a turbine exhaust pressure of the power generator, and a turbine exhaust temperature of the power generator, such that the signal group U includes a first group of tags having fault signals, wherein the fault signals of the first group include a signal group S composed of signals indicative of a fault in the plant and signals resulting from a sensor fault or network problem, and that the data processing step includes generating a signal group U* from the signal group U by removing signals of the first group of tags from the signal group U, such that the signal group U* is composed of all the signals of the signal group U except for the signals of the signal group S, and such that recovering normal signals is based on the signal group U*.  Use 

Regarding claims 3 and 10, the combination of Georgescu, Subramaniyan, and Drohan makes obvious the fault signal recovery apparatus and fault signal recovery method of claims 1 and 8, respectively, wherein the modeling unit/recovery model creation step comprises: a first feature extraction unit/step (energy data rectification server 140, Fig. 1) configured to/of extract/extracting the feature information F from the signal group X* (input dataset may include measurements corresponding to weather variables, such as temperature, solar radiation, and/or relative humidity, [0039]; parameter may be a weather variable, [0059]); and a model creation unit/recovery model creation step (energy data rectification server 140, Fig. 1) configured to/of create/creating the plural pieces of recovery model information P based on the feature regression model parameters closely mapping of the retrieved first measurements to the retrieved actual physical data, [0061]).

Claims 4, 5, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu in view of Subramaniyan and Drohan as applied to claims 3 and 10 above, and further in view of Batista et al. (“A Study of K-Nearest Neighbour as an Imputation Method”) and Kotsiantis et al. (“Bagged Averaging of Regression Models”).

Regarding claims 4 and 11, the combination of Georgescu, Subramaniyan, and Drohan makes obvious the fault signal recovery apparatus and fault signal recovery method of claims 3 and 10, respectively, wherein the recovery unit /step comprises: 
a second feature extraction unit/step (energy data rectification server 140, Fig. 1) configured to/of extract/extracting feature information F* from the signal group U* (second measurements associated with the determined parameter, [0062]);   Examiner notes that, as with all other claimed units, since the units are only differentiated functionally and not structurally, there is no reason to understand “second feature extraction unit” as necessarily corresponding to a different physical structure from the first feature extraction unit
a recovery model selection unit/step configured to/of select/selecting recovery models to be used for fault signal recovery from among a plurality of recovery models (selects the regression model to estimate physical data, [0046]) based on the feature lowest determined Wasserstein distance, [0046]); The regression models are generated based on the regression model parameters (P), so a selection of the recovery model is inherently based on the model information P.  Furthermore, the Wasserstein distance used to select between models is based on the similarity of estimated and actual physical data, which is correlated with the feature, so selection is based on the feature information.
Georgescu does not necessarily disclose a k-NN (k-Nearest Neighbor) based recovery unit/step configured to/of generate/generating a first recovery signal value for the first group of tags through a k-NN method using the selected recovery models; an MLRM (Multiple Linear Regression Model) based recovery unit/step configured to/of generate/generating a second recovery signal value for the first group of tags through an MLRM method using the selected recovery models; and an ensemble learning unit / recovery value generation step configured to/of generate/generating a final recovery signal value for the first group of tags through ensemble learning based on the first and second recovery signal values.
However, Georgescu does further teach that the regression models may include multivariate linear regressions ([0025]), so it would have at least been obvious to include an MLRM recovery unit as one of the possible regression models that may be selected.  Furthermore, as noted above Georgescu teaches using a distance measure for regression models [0046], and k-NN methods are a known example of a learning method that uses a distance measure for similarity.

Kotsiantis teaches ensemble learning (Abstract) by taking a weighted average of multiple regression models, with weights proportional to each model’s performance (pg. 54, fourth paragraph).  The associated weighted values would correspond to first and second recovery signal values in the context of Georgescu and where MLRM and k-NN are used, consistent with the suggestions of Georgescu and art known methods of obtaining missing data, the ensemble learning would generate a final recovery signal value as the weighted average of the method.  Use of such ensemble learning techniques would be obvious because, as Kotsiantis teaches, it may be difficult or impossible to find a single regression model that performs as well as a good ensemble (pg. 58, last paragraph – pg. 59, first paragraph)
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Georgescu to include
a k-NN (k-Nearest Neighbor) based recovery unit configured to generate a first recovery signal value for the first group of tags through a k-NN method using the selected recovery models; an MLRM (Multiple Linear Regression Model) based recovery unit configured to generate a second recovery signal value for the first group of tags through an MLRM method using the selected recovery models; and an ensemble learning unit configured to generate a final recovery signal value for the first group of tags through 

Regarding claims 5 and 12, the combination of Georgescu, Subramaniyan, Drohan, Batista, and Kotsiantis makes obvious the fault signal recovery apparatus and method of claims 4 and 11, respectively.  Georgescu does not necessarily teach that the first and second feature extraction unit/steps extract a feature using the same method.
However, the same correlation of feature and physical data is used for recovery of physical data with U as is used for selecting a regression model with X, because the generated mapping of the regression with X is used to recover the missing data in U.  Since the same mapping and, thus, same feature is used, it would have been obvious to extract the feature by the same method in both instances as a suitable method of extracting the feature from measurements in one instance should also be suitable at a different instant in time.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify the combination such that the first and second feature extraction units extract a feature using the same method.  Using the same method would have been obvious because a person of ordinary skill would have 

Regarding claims 7 and 14, the combination of Georgescu, Subramaniyan, Drohan, Batista, and Kotsiantis makes obvious the fault signal recovery apparatus and method of claims 4 and 11, respectively.  Georgescu does not explicitly teach that the MLRM based recovery unit/step generates/comprises generating the second recovery signal value for the first group of tags by adding weighted estimation results, each of the weighted estimation results being a value obtained by multiplying an estimation result of a respective recovery model of the selected recovery models by a corresponding weight for the respective recovery model.
However, Georgescu discloses regression coefficients for regression models ([0040]), which a person of ordinary skill would understand to be corresponding weights for respective regression models.  Furthermore, Kotsiantis teaches taking a weighted average of the predictions of each of multiple regression models (pg. 2, fourth paragraph).  A weighted average is simply a sum of weighted estimation results of the models where the weighted estimation result is formed by multiplying the model result by a weight. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the MLRM based recovery unit generates the second recovery signal value for the first group of tags by adding weighted estimation results, each of the weighted estimation results being a value obtained by multiplying an estimation result of a .

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgescu in view of Subramaniyan, Drohan, Batista, and Kotsiantis as applied to claims 4 and 11 above, and further in view of Vidaud et al. (US PGPub US 20100183555).

Regarding claims 6 and 13, the combination of Georgescu, Subramaniyan, Drohan, Batista, and Kotsiantis makes obvious the fault signal recovery apparatus and method of claims 4 and 11.  Georgescu does not necessarily teach that the k-NN based recovery unit/step comprises: a similarity estimation module/step configured to/of calculate/calculating similarities between the signal group Xs and estimation results of the selected recovery models; an optimization module/step configured to/of optimize/optimizing a parameter k of the k-NN method; a weight module/calculation step configured to/of calculate/calculating weights for the selected recovery models; and a recovery module/recovery value calculation step configured to/of calculate/calculating a recovery value based on the parameter k, the weights, and the estimation results, of the selected recovery models.
However, each of these operations would have been an obvious, if not inherent, result of applying k-NN to the models of Georgescu.  Similarity estimation is innately 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the k-NN based recovery unit comprises: a similarity estimation module configured to calculate similarities between the signal group Xs and estimation results of the selected recovery models; an optimization module configured to optimize a parameter k of the k-NN method; a weight module configured to calculate weights for the selected recovery models; and a recovery module configured to calculate a recovery value based on the parameter k, the weights, and the estimation results, of the selected recovery models.  Performing the operations of similarity estimation, optimization, and weighting and applying these to obtaining a recovery value would have been obvious as a standard manner of using k-NN to obtain missing data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagano et al. (US PGPub 20190264573) teaches monitoring an operation state of a plant for failure diagnosis using a plurality of sensors that acquire sensor values including inlet pressure difference, exhaust air temperature, and exhaust air pressure loss.
Block et al. (US PGPub 20160365736) teaches use of inlet filter differential pressure, exhaust pressure, and exhaust temperature as measurements for model-based control of power production machinery, such as gas, steam, wind, or hydro turbines.
Mazzaro et al. (US PGPub 20130024179) is directed to earl detection of anomalies to prevent component or engine failure and teaches using measured and virtual sensors to obtain inlet differential pressure, exhaust differential pressure, and exhaust gas temperature and pressure.
Fujawa et al. (US Pat 4604701) is directed to fault testing in turbocharger control and teaches measuring exhaust gas temperature and determining sensor fault if a pressure sensor is found to be out of bounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862           

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862